DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koga et al. (US 2015/0077435, hereinafter “Koga”) in view of Greunke et al. (US 2021/0019947, hereinafter “Greunke”).
With respect to Claim 1 (Currently Amended), Koga teaches a method for managing a display, on a screen of an electronic system, of at least one information item relating to a device disposed in a location, the method comprising:
supplying a data processing unit with at least one first image of the device (Koga: Paras. [044] -;
generating, by the data processing unit in a memory of the system, a representation of the location comprising at least one template of the device, the template being made up of a parallelepiped or of a plurality of parallelepipeds, each parallelepiped having six faces (Koga: Paras. [0152], [0158]; Figs. 17, 8); 
positioning, on the representation of the device, at least one point of interest, each point of interest comprising at least one information item to be displayed relating to the device (Koga: Paras. [0042] – [0043], [0073]); 
generating, by a controller, an enriched image on the basis of the representation of the device (Koga: Para. [0072]; Fig. 6, combined image 200); and 
displaying the enriched image on the screen of the electronic system (Koga: Para. [0077]; Fig. 7).
Koga fails to expressly disclose superimposing the first image on a face of the template in order to form a representation of the device.
However, Greunke discloses:
superimposing the first image on a face of the template in order to form a representation of the device (Greunke: Paras. [0012], [0023]; Figs. 1A-C, 2-3).
Therefore, it would be obvious to one of ordinary skill in the art to modify the method for managing a display, as taught by Koga, to incorporate digitizing a 3D model of a physical object, as taught by Greunke, in order to enable the user to navigate through a wizard of the workflow in relation to the physical object (Greunke: Para. [0024]).

With respect to Claim 2 (Currently Amended), the combination of Koga as modified by Greunke teaches the method according to claim 1, wherein the superimposing the first image comprises rectifying the first image (Koga: Para. [0051]).  

With respect to Claim 3 (Currently Amended), the combination of Koga as modified by Greunke teaches the method according to claim 1, further comprising: 
modifying the device, after the positioning of the at least one point of interest (Greunke: Para. [0017]; Fig. 2); 3 100478442v.1Docket No. 

supplying a third image of the modified device (Greunke: Para. [0021]; Fig. 2, 3D Model 202, object points 203, interface elements 204 using the editor) ; 
replacing, in the representation of the device, the first image with the third image (Greunke: Para. [0021]; Fig. 3); and 
positioning, on the representation of the device, at least one point of interest comprising at least one information item to be displayed relating to the modified device (Greunke: Para. [0023]).  

With respect to Claim 4 (Currently Amended), the combination of Koga as modified by Greunke teaches the method according to claim 1, wherein the positioning of the at least one point of interest comprises positioning at least one point of interest on the first image superimposed on a face of the template (Greunke: Fig. 2, object points 203 on 3d model 202 of physical object).  

With respect to Claim 5 (Currently Amended), the combination of Koga as modified by Greunke teaches the method according to claim 1, wherein, in the enriched image, the first superimposed image is completely or partially transparent during the displaying of the enriched image (Greunke: Paras. [0023] – [0024]; Fig. 3).  

With respect to Claim 6 (Currently Amended), the combination of Koga as modified by Greunke teaches the method according to claim 1, wherein the supplying a data processing unit with at least one first image of the device comprises supplying a plurality of first images of the device, the template comprising a plurality of parallelepipeds in contact with each other, superimposing the first image comprising superimposing a first respective image on each one of at least two faces of said parallelepipeds (Greunke: Fig. 2, editor 201 for a creation authoring point tool utility).  

With respect to Claim 7 (Currently Amended), the combination of Koga as modified by Greunke teaches a non-transitory computer program product containing software instructions configured to implement the method according to claim 1 when the instructions are executed on a processor (Koga: Para. [0191]; claim 17).

With respect to Claim 8 (Currently Amended), the combination of Koga as modified by Greunke teaches a non-transitory information medium, which stores software instructions configured to implement the method according to claim 1 when the instructions are executed on a processor (Koga: Para. [0193]).  

Apparatus claims (9 & 10) are drawn to the apparatus corresponding to the method of using same as claimed in claims (1 & 1).  Therefore, apparatus claims (9 & 10) correspond to method claims (1 & 1), and are rejected for the same reasons of obviousness as used above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625